Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 and 17-20 are currently pending in this application.
Claim 16 has been canceled.

Response to Amendments
The applicant amended the specification in paragraph [0004] to correct the typos indicated in the previous Office Action and the objection to the specification has been withdrawn.
The applicant amended independent claims 1 and 12 to include features similar to “generating a two-dimensional (2D) slice images from the 3D reconstruction”, “presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction” and “receiving via the user interface on at least one of the 2D slice images an indication of a point in the 3D reconstruction that appears in a pre-procedure CT image data”.
The applicant amended independent claim 13 to include features similar to “presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction” and “receiving via the user interface on at least one of the 2D slice images an indication of the location of the catheter in the 3D reconstruction”.

Claim Objections
Claim 12 is objected to due to minor informality:
a).	Claim 12 line 7: “generating a 2D slice images from the 3D reconstruction” shall be “generating a two-dimensional (2D) slice images from the 3D reconstruction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (2020/0242767; IDS) in view of Schadewaldt et al. (2014/0229881).

Regarding claim 1, Zhao teaches a method of registering two image data sets (e.g., systems and methods for using registered real-time fluoroscopic images and prior-time anatomic images during an image-guided procedure. Zhao: [0002] L.3-5), comprising: 
performing a fluoroscopic sweep of a desired portion of a patient to generate a fluoroscopic image data set (e.g., Bi-planar fluoroscopy systems simultaneously capture two fluoroscopic images, each from different (often orthogonal) viewpoints. The quality and utility of X-ray images may vary depending upon the type of tissue imaged. Denser material such as bone and metal are generally more visible in X-ray images than the air-filled soft tissue of the lung. Zhao: [0064] L.27-33. At a process 508, the fluoroscopy system 370 captures fluoroscopic image data of the patient P and the catheter 360 while the indicator portion 368 touches or is positioned adjacent to an anatomical landmark visible in a fluoroscopic image generated from the image data. Zhao: [0084] L.8-13 and Fig. 7. In various embodiments, the fluoroscopy system 370 is able to generate multi-planar images, thus providing a three-dimensional fluoroscopic reference frame (XF, YF, ZF).  Zhao: [0084] L.20-23 and Fig. 5); 
generating a three-dimensional (3D) reconstruction from data received from the fluoroscopic sweep (e.g., In various embodiments, the fluoroscopy system 370 is able to generate multi-planar images, thus providing a three-dimensional fluoroscopic reference frame (XF, YF, ZF). The use of multiple images also allows for the determination of the orientation of the indicator portion 368, thus providing pose information for the indicator portion. Zhao: [0070] L.4-9 and Fig. 5); 
generating two-dimensional (2D) slice images from the 3D reconstruction (e.g., The use of multiple images also allows for the determination of the orientation of the indicator portion 368, thus providing pose information for the indicator portion. In other embodiments, a fluoroscopy system may provide a two-dimensional fluoroscopic reference frame. Zhao: [0070] L.4-12. To extract the position of the indicator portion 368 in the fluoroscopic image and thus the indicated location L in the fluoroscopic reference frame, various techniques may be used. In one embodiment, with reference to FIGS. 9A and 9B, the indicator portion 368 may be identified in the image data by comparing an image 600 in which the indicator portion 368 is not present with an image 610 in which the indicator portion 368 is present. Zhao: [0071] L.1-8. In another embodiment, with reference to FIGS. 9B and 9C, the indicator portion 368 may be identified in the image data by comparing an image 620 in which the indicator portion 368 is at a location K with the image 610 in which the indicator portion 368 is at location L. Zhao: [0072] L.1-5.  Therefore, fluoroscopic images are rendered from the fluoroscopic image data); 
presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction (see 1_1 below);
receiving via the user interface on at least one of the 2D slice images (see 1_2 below) an indication of a point in the 3D reconstruction that appears in a pre-procedure CT image data (e.g., Method 500 includes the previously described process 452 of obtaining prior-time imaging data of the patient anatomy, such as a pre-operative CT scan and the process 454 of registering the instrument sensor reference frame to the anatomic model reference frame. Zhao: [0084] L.1-5. At a process 508, the fluoroscopy system 370 captures fluoroscopic image data of the patient P and the catheter 360 while the indicator portion 368 touches or is positioned adjacent to an anatomical landmark visible in a fluoroscopic image generated from the image data. Zhao: [0084] L.8-13. At a process 512, the same anatomic landmark is selected in anatomic model and correlated with the anatomic landmark in the fluoroscopic image data. For example, while the indicator portion of the catheter touches the anatomic landmark (as viewed by the clinician in the real-time fluoroscopic image) a user may touch a touchscreen, displaying the anatomic model, at the location of the anatomic landmark. Zhao: [0084] L.26-33 and Figs. 5 and 7); 
registering the 3D reconstruction to the pre-procedure CT image data (e.g., At a process 514, the fluoroscopic image reference frame is registered to the anatomic model reference frame. Zhao: [0085] L.1-2. The set of fluoroscopic image anatomic reference points are matched with the anatomic landmark point in the model. One or both sets of matched points are then rotated, translated or otherwise manipulated by rigid or non-rigid transforms to register the fluoroscopic and model reference frames. At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image). Zhao: [0085] L.5-16 and Figs. 7 and 10); 
displaying the 3D reconstruction (e.g., At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image).  Zhao: [0085] L.10-16); and 
displaying portions of a navigation plan associated with the pre-procedure CT image data on the 3D reconstruction based on the registration (e.g., FIG. 10 illustrates a display 700 displaying a fluoroscopic image 710 having a fluoroscopic reference frame (XF, YF, ZF) and a prior-time model image 720 (such as, by way of non-limiting example, a CT image acquired by CT technology or an image acquired by any other appropriate imaging technology) having model reference frame (XM, YM, ZM). The fluoroscopic reference frame and the model reference frame have been registered and the registered images are displayed side-by-side. With the reference frames registered, structures from one image may, optionally, be superimposed or overlaid on the other image to assist a clinician performing a medical procedure. Zhao: [0078] L.7-18. FIG. 11 illustrates a display 800 displaying a single image 810 in which prior image data 820 has been overlaid on fluoroscopic image data 830. In some embodiments (not shown), a path to target tissue may be planned within the prior-time model image data and displayed within the prior-time model image (e.g., a CT image). The path may then be extracted and overlaid on the fluoroscopic image data.  Zhao: [0079]).
While Zhao does not explicitly teach, Schadewaldt teaches:
(1_1). presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction (e.g., FIG. 1 further shows a processing unit 140 in communication with a computer screen 150 on which the slices 110a-c can be viewed by a medical practitioner such as a radiologist. Schadewaldt: [0052].  A task in medical image post processing is to outline or delineate the cross sections 115a-c of the region of interest 120 in each or a selection of the slices 110a-c. To this end, a 3D delineation tool 130 may be used. The 3D delineation tool 130 is in communication with a pointing device such as a computer mouse. The radiologist then circumscribes or outlines the perimeter of cross section 115a to obtain the delineation 117a of the cross section 115a. The 3D delineation tool then uses pixel or voxel values inside and outside the region defined by delineation 117a to extrapolate corresponding delineations 117b-c of cross-sections 115b-c of the region of interest 120 in the remaining but not currently viewed slices 110b and 110c. The 3D delineation tool uses image or pattern recognition software to identify the delineations 117b and 117c in the respective slices 110b and 110c. The extrapolated delineations 117b-117c and the respective cross-sections 115b-c outlined by delineations 117b-117c best match in pixel/voxel values and shape the first or initial delineation 117a. Schadewaldt: [0053] and Fig. 1; reproduced below for reference. 

    PNG
    media_image1.png
    703
    611
    media_image1.png
    Greyscale

It can be seen that slice images (110a-c) are selected from the 3D data image set 100.  The graphical user interface 155 is shown in more detail in FIGS. 3A and 3B. The graphical user interface 155 comprises a window widget 305 having a frame 307 and a graphical slide bar 320 arranged adjacent to the window widget 305. The graphical slide bar 320 may in other embodiments be arranged not vertically but horizontally over or under the window widget 305. The slide bar 320 comprises a slider 315 and bar 317. Bar 317 is made up of segments 310, arranged side by side in a contiguous relationship. Graphical user interface 155 by way of its interactive widget and icon components allows user interaction by mouse click or other pointer tools. In other embodiments the controller is configured to additionally respond to keystrokes on a keyboard connected to the processing unit 140.  Schadewaldt: [0058] and Figs. 3A and 3B; reproduced below for reference.

    PNG
    media_image2.png
    485
    620
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    485
    620
    media_image3.png
    Greyscale

);
(1_2). receiving via the user interface on at least one of the 2D slice images (e.g., In an initial phase all delineations 117a-c have states assigned although only one of the slices, in this case 117a, is shown on screen in the window 305 upon invoking the graphical user interface 155.  Schadewaldt: [0061] L.10-14 and Fig. 3A);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schadewaldt into the teaching of Zhao so that the radiologist (user) can conveniently select the image slice to examine using the graphical slide bar 320.

Regarding claim 3, the combined teaching of Zhao and Schadewaldt teaches the method of claim 1, further comprising a step of receiving an indication of two additional points in the 3D reconstruction (e.g., At FIG. 12, a correlation table 900 can be compiled that references each landmark 910 to a position 920 in the fluoroscopic reference frame and to a position 930 in the model reference frame. The processes 502 may be repeated for each of a plurality of anatomic landmarks. For example, three or more anatomic landmarks may be selected.  Zhao: [0084] L.38-43).

Regarding claim 4, the combined teaching of Zhao and Schadewaldt teaches the method of claim 3, wherein the indications of the indicated three points are matched to points in the pre-procedure CT image data (e.g., At a process 514, the fluoroscopic image reference frame is registered to the anatomic model reference frame.  Zhao: [0085] L.1-2. The set of fluoroscopic image anatomic reference points are matched with the anatomic landmark point in the model. One or both sets of matched points are then rotated, translated or otherwise manipulated by rigid or non-rigid transforms to register the fluoroscopic and model reference frames. At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image).  Zhao: [0085] L.5-16).

Regarding claim 5, the combined teaching of Zhao and Schadewaldt teaches the method of claim 1, further comprising solving for two additional angles of orientation of the 3D reconstruction such that the 3D reconstruction matches the pre-procedure CT image data (e.g., Referring again to FIG. 6, at a process 464, the fluoroscopic image reference frame is registered to the anatomic model reference frame ( Anatomic models created using prior image data, for example CT scans (i.e., computerized tomography scans).  Zhao: [0064] L.1-3). Alternatively, both the fluoroscopic image reference frame and the anatomic model reference frame are registered to a common reference frame, such as the surgical reference frame. Because the process 462 provides the position and orientation of the indicator portion 368 at location L in the fluoroscopic image reference frame and the process 458 provides the position and orientation of the indicator portion 368 location L in the model reference frame, the respective frame positions of the indicator portion 368 are correlated to register the frames together. The processes 456, 458, 460, 462 may be repeated for a plurality of positions of the indicator portion at a plurality of locations in the patient anatomy. Zhao: [0077] L.3-15.  At a process 514, the fluoroscopic image reference frame is registered to the anatomic model reference frame.  Zhao: [0085] L.1-2. The set of fluoroscopic image anatomic reference points are matched with the anatomic landmark point in the model. One or both sets of matched points are then rotated, translated or otherwise manipulated by rigid or non-rigid transforms to register the fluoroscopic and model reference frames. At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image).  Zhao: [0085] L.5-16).

Regarding claim 6, the combined teaching of Zhao and Schadewaldt teaches the method of claim 5, wherein the 3D reconstruction matches a 3D model derived from the pre-procedure CT image data (e.g., At a process 514, the fluoroscopic image reference frame (the fluoroscopy system 370 is able to generate multi-planar images, thus providing a three-dimensional fluoroscopic reference frame (XF, YF, ZF); Zhao: [0070] L.4-7) is registered to the anatomic model reference frame ( Anatomic models created using prior image data, for example CT scans (i.e., computerized tomography scans);  Zhao: [0064] L.1-3).  Zhao: [0085] L.1-2. FIG. 10 illustrates a display 700 displaying a fluoroscopic image 710 having a fluoroscopic reference frame (XF, YF, ZF) and a prior-time model image 720 (such as, by way of non-limiting example, a CT image acquired by CT technology or an image acquired by any other appropriate imaging technology) having model reference frame (XM, YM, ZM). The fluoroscopic reference frame and the model reference frame have been registered and the registered images are displayed side-by-side. Zhao: [0078] L.7-15).

Regarding claim 7, the combined teaching of Zhao and Schadewaldt teaches the method of claim 1, further comprising conducting a search of the 3D reconstruction and the pre-procedure CT image data to identify points of correlation (e.g., both the fluoroscopic image reference frame and the anatomic model reference frame are registered to a common reference frame, such as the surgical reference frame. Because the process 462 provides the position and orientation of the indicator portion 368 at location L in the fluoroscopic image reference frame and the process 458 provides the position and orientation of the indicator portion 368 location L in the model reference frame, the respective frame positions of the indicator portion 368 are correlated to register the frames together. The processes 456, 458, 460, 462 may be repeated for a plurality of positions of the indicator portion at a plurality of locations in the patient anatomy. The registration at process 464 may be performed or enhanced by correlating these multiple locations in the respective frames and performing rigid or non-rigid transformations of points corresponding to the multiple locations. Zhao: [0077] L.3-15. At a process 512, the same anatomic landmark is selected in anatomic model and correlated with the anatomic landmark in the fluoroscopic image data. For example, while the indicator portion of the catheter touches the anatomic landmark (as viewed by the clinician in the real-time fluoroscopic image) a user may touch a touchscreen, displaying the anatomic model, at the location of the anatomic landmark. Other marking methods for locating the anatomic landmark in the model may be used. Thus the coordinates of the anatomic landmark in the fluoroscopic reference frame and the coordinates of the anatomic landmark in the model frame of reference may become correlated. At FIG. 12, a correlation table 900 can be compiled that references each landmark 910 to a position 920 in the fluoroscopic reference frame and to a position 930 in the model reference frame. The processes 502 may be repeated for each of a plurality of anatomic landmarks. Zhao: [0084] L.26-42).

Regarding claim 8, the combined teaching of Zhao and Schadewaldt teaches the method of claim 7, wherein the step of receiving an indication of a point in the 3D reconstruction that appears in a pre-procedure CT image data is a confirmation of a point selected from the search (e.g., At a process 512, the same anatomic landmark is selected in anatomic model and correlated with the anatomic landmark in the fluoroscopic image data. For example, while the indicator portion of the catheter touches the anatomic landmark (as viewed by the clinician in the real-time fluoroscopic image) a user may touch a touchscreen, displaying the anatomic model, at the location of the anatomic landmark. Other marking methods for locating the anatomic landmark in the model may be used. Thus the coordinates of the anatomic landmark in the fluoroscopic reference frame and the coordinates of the anatomic landmark in the model frame of reference may become correlated. At FIG. 12, a correlation table 900 can be compiled that references each landmark 910 to a position 920 in the fluoroscopic reference frame and to a position 930 in the model reference frame. The processes 502 may be repeated for each of a plurality of anatomic landmarks. Zhao: [0084] L.26-42).

Regarding claim 9, the combined teaching of Zhao and Schadewaldt teaches the method of claim 7 further comprising solving for three orientation angles such that the orientation of the 3D reconstruction matches the pre-procedure CT image data (e.g., Referring again to FIG. 6, at a process 464, the fluoroscopic image reference frame is registered to the anatomic model reference frame ( Anatomic models created using prior image data, for example CT scans (i.e., computerized tomography scans).  Zhao: [0064] L.1-3). Alternatively, both the fluoroscopic image reference frame and the anatomic model reference frame are registered to a common reference frame, such as the surgical reference frame. Because the process 462 provides the position and orientation of the indicator portion 368 at location L in the fluoroscopic image reference frame and the process 458 provides the position and orientation of the indicator portion 368 location L in the model reference frame, the respective frame positions of the indicator portion 368 are correlated to register the frames together. The processes 456, 458, 460, 462 may be repeated for a plurality of positions of the indicator portion at a plurality of locations in the patient anatomy. Zhao: [0077] L.3-15.  At a process 514, the fluoroscopic image reference frame is registered to the anatomic model reference frame.  Zhao: [0085] L.1-2. The set of fluoroscopic image anatomic reference points are matched with the anatomic landmark point in the model. One or both sets of matched points are then rotated, translated or otherwise manipulated by rigid or non-rigid transforms to register the fluoroscopic and model reference frames. At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image).  Zhao: [0085] L.5-16).

Regarding claim 10, the combined teaching of Zhao and Schadewaldt teaches the method of claim 1, wherein displaying portions of a navigation plan depicts a position of a target identified in the pre-procedure CT image data on the 3D reconstruction (e.g., FIG. 11 illustrates a display 800 displaying a single image 810 in which prior image data 820 has been overlaid on fluoroscopic image data 830. In some embodiments (not shown), a path to target tissue may be planned within the prior-time model image data and displayed within the prior-time model image (e.g., a CT image). The path may then be extracted and overlaid on the fluoroscopic image data.  Zhao: [0079]).

Regarding claim 11, the combined teaching of Zhao and Schadewaldt teaches the method of claim 10, wherein displaying portions of a navigation plan depicts a pathway through a luminal network to the target (e.g., For procedures in the lungs, a CT model provides anatomical detail of airways and tumors that may be hard to discern on a fluoroscopy image, but the fluoroscopy image provide real-time visualization of the medical instrument and dense anatomical tissue. Thus, fluoroscopy images registered with anatomic model may be useful to clinicians navigating certain portions of the anatomy, such as the lungs.  Zhao: [0064] L.33-40).

Regarding claim 12, the claim is a system claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Zhao further teaches that “The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position/location sensor system (e.g., an electromagnetic (EM) sensor system); a shape sensor system for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip and/or of one or more segments along a flexible body of medical instrument system 104; and/or a visualization system for capturing images from the distal end of the catheter system.” (Zhao: [0034]); “The visualization system may be implemented as hardware, firmware, software or a combination thereof which interact with or are otherwise executed by one or more computer processors, which may include the processors of a control system 112 (described below). The processors of the control system 112 may execute instructions comprising instruction corresponding to processes disclosed herein.” (Zhao: [0035] L.13-19) and “The teleoperational medical system 100 also includes a display system 110 (also “display 110”) for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108.” (Zhao: [0036] L.1-5).

Regarding claim 13, Zhao teaches a method for registering an image to a patient (e.g., systems and methods for using registered real-time fluoroscopic images and prior-time anatomic images during an image-guided procedure. Zhao: [0002] L.3-5) comprising: 
receiving location data of a sensor associated with a catheter (e.g., The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position/location  sensor system (e.g., an electromagnetic (EM) sensor system); a shape sensor system for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip and/or of one or more segments along a flexible body of medical instrument system 104; and/or a visualization system for capturing images from the distal end of the catheter system. Zhao: [0034]. At a process 456 and with reference to FIG. 9B, sensor data (as opposed to shape information determined from imaging) is used to calculate pose information. For example, in various instances, a sensed position and orientation of a portion of the medical instrument at a location L within, near, adjacent, or outside the patient anatomy is used to determine the pose information of the medical instrument. Zhao: [0068] L.1-7.  An optical fiber shape sensor 364 extends along the instrument 354 and is operable to measure a shape from a fixed or known point 366 to another point such as a portion 368 of the catheter 360.  Zhao: [0065] L.25-28); 
performing a fluoroscopic sweep (e.g., Bi-planar fluoroscopy systems simultaneously capture two fluoroscopic images, each from different (often orthogonal) viewpoints. The quality and utility of X-ray images may vary depending upon the type of tissue imaged. Denser material such as bone and metal are generally more visible in X-ray images than the air-filled soft tissue of the lung. Zhao: [0064] L.27-33. At a process 508, the fluoroscopy system 370 captures fluoroscopic image data of the patient P and the catheter 360 while the indicator portion 368 touches or is positioned adjacent to an anatomical landmark visible in a fluoroscopic image generated from the image data. Zhao: [0084] L.8-13 and Fig. 7. In various embodiments, the fluoroscopy system 370 is able to generate multi-planar images, thus providing a three-dimensional fluoroscopic reference frame (XF, YF, ZF).  Zhao: [0084] L.20-23 and Fig. 5); 
generating a three-dimensional (3D) reconstruction from data received from the fluoroscopic sweep (e.g., In various embodiments, the fluoroscopy system 370 is able to generate multi-planar images, thus providing a three-dimensional fluoroscopic reference frame (XF, YF, ZF). The use of multiple images also allows for the determination of the orientation of the indicator portion 368, thus providing pose information for the indicator portion. Zhao: [0070] L.4-9 and Fig. 5); 
generating two-dimensional (2D) slice images from the 3D reconstruction (e.g., The use of multiple images also allows for the determination of the orientation of the indicator portion 368, thus providing pose information for the indicator portion. In other embodiments, a fluoroscopy system may provide a two-dimensional fluoroscopic reference frame. Zhao: [0070] L.4-12. To extract the position of the indicator portion 368 in the fluoroscopic image and thus the indicated location L in the fluoroscopic reference frame, various techniques may be used. In one embodiment, with reference to FIGS. 9A and 9B, the indicator portion 368 may be identified in the image data by comparing an image 600 in which the indicator portion 368 is not present with an image 610 in which the indicator portion 368 is present. Zhao: [0071] L.1-8. In another embodiment, with reference to FIGS. 9B and 9C, the indicator portion 368 may be identified in the image data by comparing an image 620 in which the indicator portion 368 is at a location K with the image 610 in which the indicator portion 368 is at location L. Zhao: [0072] L.1-5); 
presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction (see 13_1 below);
receiving via the user interface on at least one of the 2D slice images (see 13_2 below) an indication of the location of the catheter in the 3D reconstruction (e.g., To extract the position of the indicator portion 368 in the fluoroscopic image and thus the indicated location L in the fluoroscopic reference frame, various techniques may be used. In one embodiment, with reference to FIGS. 9A and 9B, the indicator portion 368 may be identified in the image data by comparing an image 600 in which the indicator portion 368 is not present with an image 610 in which the indicator portion 368 is present. Zhao: [0071] L.1-8.  Because the patient anatomy portion of the image is the same in the two images, the catheter 360, including the indicator portion 368 is identifiable as the structure unique to image 610. By identifying the graphical components (e.g. pixels, voxels) associated with the identified catheter 360, the presence and location of the indicator portion 368 in the fluoroscopic frame may be calculated. Because the indicator portion 368 is located at the location L, the position of the location L is also determined by the graphical analysis that extracts the indicator portion.  Zhao: [0071] L.11-20.  In another embodiment, with reference to FIGS. 9B and 9C, the indicator portion 368 may be identified in the image data by comparing an image 620 in which the indicator portion 368 is at a location K with the image 610 in which the indicator portion 368 is at location L. Zhao: [0072] L.1-5. Because the patient anatomy portion of the image is the same in the two images, the catheter 360, including the indicator portion 368 is identifiable as the structure unique in each image 610, 620. … Because the indicator portion 368 is located at the locations L and K, the positions of locations L and K are also determined by the graphical analysis that extracts the indicator portion.   Zhao: [0072] L.8-18); and 
registering the 3D reconstruction to the location data of the sensor (e.g., Referring again to FIG. 6, at a process 464, the fluoroscopic image reference frame is registered to the anatomic model reference frame. Alternatively, both the fluoroscopic image reference frame and the anatomic model reference frame are registered to a common reference frame, such as the surgical reference frame. Because the process 462 provides the position and orientation of the indicator portion 368 at location L in the fluoroscopic image reference frame and the process 458 provides the position and orientation of the indicator portion 368 location L in the model reference frame, the respective frame positions of the indicator portion 368 are correlated to register the frames together. Zhao: [0077] L.1-13.  The sensor information is received from the optical fiber shape sensor and is used to calculate the sensed position and orientation of the indicator portion 368 in the sensor reference frame. Based on the registration of the instrument sensor reference frame to the anatomic model reference frame (or other common reference frame) at process 454, the position and/or orientation (i.e. sensed pose) of the indicator portion in the sensor frame is translated to the anatomic model reference frame at a process 458.  Zhao: [0068] L.16-25).
While Zhao does not explicitly teach, Schadewaldt teaches:
(13_1). presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction (e.g., FIG. 1 further shows a processing unit 140 in communication with a computer screen 150 on which the slices 110a-c can be viewed by a medical practitioner such as a radiologist. Schadewaldt: [0052].  A task in medical image post processing is to outline or delineate the cross sections 115a-c of the region of interest 120 in each or a selection of the slices 110a-c. To this end, a 3D delineation tool 130 may be used. The 3D delineation tool 130 is in communication with a pointing device such as a computer mouse. The radiologist then circumscribes or outlines the perimeter of cross section 115a to obtain the delineation 117a of the cross section 115a. The 3D delineation tool then uses pixel or voxel values inside and outside the region defined by delineation 117a to extrapolate corresponding delineations 117b-c of cross-sections 115b-c of the region of interest 120 in the remaining but not currently viewed slices 110b and 110c. The 3D delineation tool uses image or pattern recognition software to identify the delineations 117b and 117c in the respective slices 110b and 110c. The extrapolated delineations 117b-117c and the respective cross-sections 115b-c outlined by delineations 117b-117c best match in pixel/voxel values and shape the first or initial delineation 117a. Schadewaldt: [0053] and Fig. 1; reproduced below for reference. 

    PNG
    media_image1.png
    703
    611
    media_image1.png
    Greyscale

It can be seen that slice images (110a-c) are selected from the 3D data image set 100.  The graphical user interface 155 is shown in more detail in FIGS. 3A and 3B. The graphical user interface 155 comprises a window widget 305 having a frame 307 and a graphical slide bar 320 arranged adjacent to the window widget 305. The graphical slide bar 320 may in other embodiments be arranged not vertically but horizontally over or under the window widget 305. The slide bar 320 comprises a slider 315 and bar 317. Bar 317 is made up of segments 310, arranged side by side in a contiguous relationship. Graphical user interface 155 by way of its interactive widget and icon components allows user interaction by mouse click or other pointer tools. In other embodiments the controller is configured to additionally respond to keystrokes on a keyboard connected to the processing unit 140.  Schadewaldt: [0058] and Figs. 3A and 3B; reproduced below for reference.

    PNG
    media_image2.png
    485
    620
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    485
    620
    media_image3.png
    Greyscale

);
(13_2). receiving via the user interface on at least one of the 2D slice images (e.g., In an initial phase all delineations 117a-c have states assigned although only one of the slices, in this case 117a, is shown on screen in the window 305 upon invoking the graphical user interface 155.  Schadewaldt: [0061] L.10-14 and Fig. 3A);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schadewaldt into the teaching of Zhao so that the radiologist (user) can conveniently select the image slice to examine using the graphical slide bar 320.

Regarding claim 14, the combined teaching of Zhao and Schadewaldt teaches the method of claim 13, further comprising receiving a second indication of the location of the catheter in a second 2D slice image (e.g., The processes 456, 458, 460, 462 may be repeated for a plurality of positions of the indicator portion at a plurality of locations in the patient anatomy. The registration at process 464 may be performed or enhanced by correlating these multiple locations in the respective frames and performing rigid or non-rigid transformations of points corresponding to the multiple locations. Zhao: [0077] L.13-19. With reference to FIGS. 9B and 9C, the indicator portion 368 may be identified in the image data by comparing an image 620 in which the indicator portion 368 is at a location K with the image 610 in which the indicator portion 368 is at location L. Zhao: [0072] L.1-5).

Regarding claim 15, the combined teaching of Zhao and Schadewaldt teaches the method of claim 14, further comprising performing image processing to determine the location of the catheter in additional 2D slice images (e.g., To extract the position of the indicator portion 368 in the fluoroscopic image and thus the indicated location L in the fluoroscopic reference frame, various techniques may be used. In one embodiment, with reference to FIGS. 9A and 9B, the indicator portion 368 may be identified in the image data by comparing an image 600 in which the indicator portion 368 is not present with an image 610 in which the indicator portion 368 is present. The two images are analyzed, for example by a computer of the control system 112, to determine the graphical differences between the two images. Because the patient anatomy portion of the image is the same in the two images, the catheter 360, including the indicator portion 368 is identifiable as the structure unique to image 610. By identifying the graphical components (e.g. pixels, voxels) associated with the identified catheter 360, the presence and location of the indicator portion 368 in the fluoroscopic frame may be calculated. Because the indicator portion 368 is located at the location L, the position of the location L is also determined by the graphical analysis that extracts the indicator portion.  Zhao: [0071]. In another embodiment, with reference to FIGS. 9B and 9C, the indicator portion 368 may be identified in the image data by comparing an image 620 in which the indicator portion 368 is at a location K with the image 610 in which the indicator portion 368 is at location L. Zhao: [0072] L.1-5. The two images are analyzed, … Zhao: [0072] L.5-18).

Regarding claim 17, the combined teaching of Zhao and Schadewaldt teaches the method of claim 13 further comprising: 
receiving via the user interface on at least one of the 2D slice images (e.g., In an initial phase all delineations 117a-c have states assigned although only one of the slices, in this case 117a, is shown on screen in the window 305 upon invoking the graphical user interface 155.  Schadewaldt: [0061] L.10-14 and Fig. 3A) an indication of a point in the 3D reconstruction that appears in a pre-procedure CT image data (e.g., Method 500 includes the previously described process 452 of obtaining prior-time imaging data of the patient anatomy, such as a pre-operative CT scan and the process 454 of registering the instrument sensor reference frame to the anatomic model reference frame. Zhao: [0084] L.1-5. At a process 508, the fluoroscopy system 370 captures fluoroscopic image data of the patient P and the catheter 360 while the indicator portion 368 touches or is positioned adjacent to an anatomical landmark visible in a fluoroscopic image generated from the image data. Zhao: [0084] L.8-13. At a process 512, the same anatomic landmark is selected in anatomic model and correlated with the anatomic landmark in the fluoroscopic image data. For example, while the indicator portion of the catheter touches the anatomic landmark (as viewed by the clinician in the real-time fluoroscopic image) a user may touch a touchscreen, displaying the anatomic model, at the location of the anatomic landmark. Zhao: [0084] L.26-33 and Figs. 5 and 7.  Therefore, the user interface of Schadewaldt is used to show the slice image and the slide bar on the screen simultaneously to facilitate the radiologist’s operation); 
registering the 3D reconstruction to the pre-procedure CT image data (e.g., At a process 514, the fluoroscopic image reference frame is registered to the anatomic model reference frame. Zhao: [0085] L.1-2. The set of fluoroscopic image anatomic reference points are matched with the anatomic landmark point in the model. One or both sets of matched points are then rotated, translated or otherwise manipulated by rigid or non-rigid transforms to register the fluoroscopic and model reference frames. At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image). Zhao: [0085] L.5-16 and Figs. 7 and 10); 
displaying the 3D reconstruction (e.g., At a process 516 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time tracking instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g. CT image).  Zhao: [0085] L.10-16); and 
displaying portions of a navigation plan associated with the pre-procedure CT image data on the 3D reconstruction (e.g., FIG. 10 illustrates a display 700 displaying a fluoroscopic image 710 having a fluoroscopic reference frame (XF, YF, ZF) and a prior-time model image 720 (such as, by way of non-limiting example, a CT image acquired by CT technology or an image acquired by any other appropriate imaging technology) having model reference frame (XM, YM, ZM). The fluoroscopic reference frame and the model reference frame have been registered and the registered images are displayed side-by-side. With the reference frames registered, structures from one image may, optionally, be superimposed or overlaid on the other image to assist a clinician performing a medical procedure. Zhao: [0078] L.7-18. FIG. 11 illustrates a display 800 displaying a single image 810 in which prior image data 820 has been overlaid on fluoroscopic image data 830. In some embodiments (not shown), a path to target tissue may be planned within the prior-time model image data and displayed within the prior-time model image (e.g., a CT image). The path may then be extracted and overlaid on the fluoroscopic image data.  Zhao: [0079]).

Regarding claim 18, the combined teaching of Zhao and Schadewaldt teaches the method of claim 17 further comprising displaying a position of the sensor associated with the catheter in the 3D reconstruction based on the received location data (e.g., At a process 466 and with reference to FIGS. 10 and 11, the registered frames of reference are displayed as the catheter traverses the patient anatomy, allowing the clinician viewing the display image(s) to utilize the benefits of real-time instrument tracking in the fluoroscopic images with the anatomic detail of the prior-time image (e.g., a CT image). FIG. 10 illustrates a display 700 displaying a fluoroscopic image 710 having a fluoroscopic reference frame (XF, YF, ZF) and a prior-time model image 720 (such as, by way of non-limiting example, a CT image acquired by CT technology or an image acquired by any other appropriate imaging technology) having model reference frame (XM, YM, ZM). The fluoroscopic reference frame and the model reference frame have been registered and the registered images are displayed side-by-side.  Zhao: [0078] L.1-13. The sensor information received from the optical fiber shape sensor and is used to calculate the sensed position and orientation of the indicator portion 368 in the sensor reference frame. Based on the registration of the instrument sensor reference frame to the anatomic model reference frame (or other common reference frame) at process 454, the position and/or orientation (i.e. sensed pose) of the indicator portion in the sensor frame is translated to the anatomic model reference frame at a process 458.  Zhao: [0068] L.16-25).

Regarding claim 19, the combined teaching of Zhao and Schadewaldt teaches the method of claim 18, further comprising updating the position of the sensor associated with the catheter as the catheter is navigated through a luminal network and new location data is received (e.g., For procedures in the lungs, a CT model provides anatomical detail of airways and tumors that may be hard to discern on a fluoroscopy image, but the fluoroscopy image provide real-time visualization of the medical instrument and dense anatomical tissue. Thus, fluoroscopy images registered with anatomic model may be useful to clinicians navigating certain portions of the anatomy, such as the lungs.  Zhao: [0064] L.33-40. An optical fiber shape sensor 364 extends along the instrument 354 and is operable to measure a shape from a fixed or known point 366 to another point such as a portion 368 of the catheter 360.  Zhao: [0065] L.25-28.  Method 500 includes the previously described process 452 of obtaining prior-time imaging data of the patient anatomy, such as a pre-operative CT scan and the process 454 of registering the instrument sensor reference frame to the anatomic model reference frame. A series of processes 502 describe a subprocess for gathering and matching anatomic landmark points and registering the fluoroscopic and model reference frames. At a process 508, the fluoroscopy system 370 captures fluoroscopic image data of the patient P and the catheter 360 while the indicator portion 368 touches or is positioned adjacent to an anatomical landmark visible in a fluoroscopic image generated from the image data. The anatomical landmark may be any unique structure visible in the fluoroscopic such as a visible portion of the spine, rib cage, sternum, collar bone, diaphragm, vasculature, or airway tree.  Zhao: [0084] L.1-16).

Regarding claim 20, the combined teaching of Zhao and Schadewaldt teaches the method of claim 17, wherein coordinate systems of the pre-procedure CT image data, the 3D reconstruction, and the location sensor are registered to one another (e.g., At a process 454, an instrument sensor reference frame (XI, YI, ZI), which can be associated with the shape sensor 222 included in the medical instrument 200, is registered to the anatomic model reference frame (XM, YM, ZM). This registration between the model and instrument frames of reference may be achieved, for example, using a point-based ICP technique.  Zhao: [0067] L.11-17. Alternatively, the model reference frame may be registered to the sensor reference frame or the model and sensor reference frames may be registered to another common reference frame. The common reference frame may be, for example, the surgical environment reference frame (XS, YS, ZS) or a patient reference frame.  Zhao: [0067] L.19-25.  Referring again to FIG. 6, at a process 464, the fluoroscopic image reference frame is registered to the anatomic model reference frame. Alternatively, both the fluoroscopic image reference frame and the anatomic model reference frame are registered to a common reference frame, such as the surgical reference frame. Because the process 462 provides the position and orientation of the indicator portion 368 at location L in the fluoroscopic image reference frame and the process 458 provides the position and orientation of the indicator portion 368 location L in the model reference frame, the respective frame positions of the indicator portion 368 are correlated to register the frames together.  Zhao: [0077] L.1-13.  Therefore, the sensor, the anatomical model and the fluoroscopic (reference frames) are registered to one another).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Schadewaldt as applied to claim 1 and further in view of Donhowe et al. (2018/0240237; IDS).

Regarding claim 2, the combined teaching of Zhao and Schadewaldt teaches the method of claim 1, wherein the received indication of a point is the position of a main carina in the 3D reconstruction (e.g., In one embodiment, method performed by a computing system comprises receiving a fluoroscopic image of a patient anatomy while a portion of a medical instrument is positioned within the patient anatomy. The fluoroscopic image has a fluoroscopic frame of reference. (a three-dimensional fluoroscopic reference frame; Zhao: [0070] L.6). This portion may be referred to as an indicator portion, and the portion may comprise any length of the medical instrument, including, by way of non-limiting example, a proximal section, a midsection, a distal section, and/or a distal end of the medical instrument. The portion has a sensed or otherwise known position in an anatomic model frame of reference.  Zhao: [0005] L.1-11. At a process 508, the fluoroscopy system 370 captures fluoroscopic image data of the patient P and the catheter 360 while the indicator portion  368 touches or is positioned adjacent to an anatomical landmark visible in a fluoroscopic image generated from the image data. The anatomical landmark may be any unique structure visible in the fluoroscopic such as a visible portion of the spine, rib cage, sternum, collar bone, diaphragm, vasculature, or airway tree. Zhao: [0084] L.8-16. See 2_1 below).
While the combined teaching of Zhao and Schadewaldt does not explicitly teach, Donhowe teaches:
(2_1). the received indication of a point is the position of a main carina in the 3D reconstruction (e.g., some embodiments of ICP processes may not include a seeding process. This subset of gathered data points D that correspond to one or more landmarks may be referred to as seed points. The data representing the subset of gathered data points D that correspond to landmarks may include a landmark indicator when stored in memory. With reference to FIG. 9, a set of anatomic passageways 900 includes main carinas C1, C2, C3 where the passageways 900 fork. A data point D can be gathered for the location of each carina by moving the distal end of the catheter to the respective carina locations. For example, a data point DL1 can be gathered at the carina C1. A data point DL2 can be gathered at the carina C2. A data point DL3 can be gathered at the carina C3. The carinas or other suitable landmarks can be located in the patient surgical environment 600 as described above for point DX.  Donhowe: [0078] L.9-24. Referring again to the method 700 of FIG. 7, at a process 708 anatomic model information is received. The anatomic model information may be the segmented centerline model 504 as described in FIG. 5C. Referring again to FIG. 9, the anatomic model information may be represented as a centerline model 550 of branched anatomic passageways. In some embodiments, the model may include one or more landmark points to match to the seed points DL1, DL2, and DL3. These points included in the model to match to the seed points DL1, DL2, and DL3 may not be centerline points in some embodiments, but may be included in the centerline model 550 to facilitate seeding of a subsequent registration process. In some embodiments, the centerline model 550 may include more model landmark points than ML1, ML2, and ML3.  Donhowe: [0079]. In this embodiment (FIG. 9), for example, the carina landmarks C1, C2, C3 are identified in the anatomic model information as points ML1, ML2, ML3. In alternative embodiments, the anatomic model information may be represented in other ways, e.g. as centerline segments or axes of a 3D mesh model. The recorded landmark data points DL1, DL2, and DL3 from the patient surgical environment are each matched to a corresponding model points ML1, ML2, and ML3. (i.e., DL1 matches to ML1, etc.). With the points matched, an initial transform (e.g., change in position and/or orientation) between landmark data points DL1, DL2, and DL3 and model points ML1, ML2, and ML3 is applied, at a process 711.  Donhowe: [0080] L.11-23.  Therefore, the passageway forks of main carina are identified landmark points).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Donhowe into the combined teaching of Zhao and Schadewaldt because the locations of passageway forks can be easily identified to be landmark points.

Response to Arguments
Applicant’s arguments filed on August 13, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The examiner applied the reference of Schadewaldt (2014/0229881) to teach the amended features “presenting the 2D slice images on a user interface to enable scrolling of the 2D images of the 3D reconstruction” and “receiving via the user interface on at least one of the 2D slice images an indication of a point in the 3D reconstruction hat appears in a pre-procedure CT image data” with paragraphs: [0052], [0053] and [0058] and Figs. 1 and 3A-3B of Schadewaldt.
For details, please see rejections to claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611